Exhibit 99.2 FINANCIAL AND COMPLIANCE REPORTS AND INDEPENDENT AUDITOR'S REPORT CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 DECEMBER 31, 2 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 TABLE OF CONTENTS PAGE INDEPENDENT AUDITORS' REPORT 3 FINANCIAL STATEMENTS: BALANCE SHEETS 5 STATEMENTS OF OPERATIONS 7 STATEMENTS OF CHANGES IN PARTNERS' EQUITY 8 STATEMENTS OF CASH FLOWS 9 NOTES TO FINANCIAL STATEMENTS 10 SUPPLEMENTAL INFORMATION: INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS 22 SUPPLEMENTAL INFORMATION REQUIRED BY RD 23 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Crestview Housing, Ltd. Kalispell, Montana and USDA Rural Development Servicing Office Kalispell, Montana We have audited the accompanying financial statements of Crestview Housing, Ltd., RHS Project No. 31-015- 387826946, which comprise the balance sheet as of December 31, 2014 and 2013 and the related statements of operations, changes in partners' equity, and cash flows for each of the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America as established by the Auditing Standards Board (United States) and in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in thefinancial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation an fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.The Crestview Housing, Ltd.is not required to have, or were we engaged to perform, an audit of its internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, inallmaterial respects, the financial position of Crestview Housing, Ltd. as of December 31, 2014 and 2013, and results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Metairie, Louisiana February 6, 2015 4 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 BALANCE SHEETS DECEMBER 31, 2 ASSETS Current Assets Cash and Equivalents $ $ Accounts Receivable, Tenant Accounts Receivable, Subsidy Prepaid Expenses Total Current Assets Restricted Cash Reserve Funds Security Deposits Total Restricted Cash Rental Property Buildings Furniture & Fixtures Total Rental Property Accumulated Depreciation ) ) Land Rental Property, Net Other Assets Loan Fees, Net Total Assets $ $ See auditor's report and accompanying notes to financial statements. 5 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 BALANCE SHEETS FOR THE YEARS ENDED DECEMBER 31, 2 LIABILITIES AND PARTNERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Interest Payable Management Fees Payable Prepaid Rent - 31 Current Portion of Long Term Debt Total Current Liabilities Deposits & Prepayment Liabilities Tenants' Security Deposits Real Estate Taxes Payable Total Deposits and Prepayment Liabilities Long Term Liabilities Mortgage Payable - Glacier Bank Mortgage Payable - RHS Construction Note Payable - Glacier Bank - Less:Current Portion ) ) Due to Related Parties Total Long Term Liabilities Total Liabilities Partners' Equity Partners' Equity 1,755,639 Total Liabilities and Partners' Equity $ $ See auditor's report and accompanying notes to financial statements. 6 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Rental Income Apartments $ $ Tenant Assistance Payments Potential Rental Income Less:Vacancies Total Rental Income Other Income Laundry & Vending Interest Income 79 97 Tenant Charges Affordable Housing Preservation Grant - Total Other Income Total Income Expenses Operating and Maintenance Utilities Administrative Taxes and Insurance Interest on Mortgage Payable Total Expenses Income (Loss) from Rental Operations Non-Operating Income and (Expenses) Interest Subsidy Income Interest Subsidy Expense ) ) Asset Management Fees ) ) Depreciation and Amortization ) ) Total Non-OperatingIncome and (Expenses) ) ) Net Income (Loss) $ $ ) See auditor's report and accompanying notes to financial statements. 7 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 STATEMENTS OF CHANGES IN PARTNERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Partners' Equity - January 1, $ $ Contributions by Partners - - Net Income (Loss) ) Distributions to Partners - - Partners' Equity - December 31, $ $ See auditor's report and accompanying notes to financial statements. 8 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Cash flows from operating activities: Net Income $ 204,685 $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in accounts receivable ) (Increase) decrease in prepaid expenses 61 Increase (decrease) in accounts payable Increase (decrease) in accrued interest ) ) Increase (decrease) in accrued liabilities ) Increase (decrease) in accrued prepaid rents ) ) Increase (decrease) in security deposits ) Increase (decrease) in real estate tax payable ) 74 Total adjustments Net cash provided (used) by operating activities Cash flows from investing activities: (Deposits) withdrawals in reserve funds ) (Deposits) withdrawals in security deposit account ) ) Purchase of fixed assets - ) Grant support for capital purchases ) - Net cash provided (used) by investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Principal payments on land loan ) ) Proceeds from long-term debt - ) Amortizable loan fees - ) Proceeds from Grant - Proceeds (payments) in related party payable 34 ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash and equivalents ) Cash and equivalents, beginning of year Cash and equivalents, end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest Expense $ $ See auditor's report and accompanying notes to financial statements. 9 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE A - NATURE OF OPERATIONS Crestview Housing, Ltd. (the "Partnership") was formed June 30, 2006, as a limited partnership underthe laws of the State of Montana, for the purpose of constructing and operating a 24-unit apartment project, located in Bigfork, Montana. As incentive for investment equity, the Partnership applied for and received an allocation certificate for low-income housing tax credits established by the Tax Reform Act of 1986. Tenant eligibility and rental charges are restricted in accordance with Internal Revenue Code Section 42. The low-income housing tax credits are provided for the purchase and rehabilitation of the project. The Project also receives rental assistance for a portion of the units under a rental assistance contract with the U.S. Department of Agriculture, Rural Development. This agreement provides a significant portion of the Project's rental income. During 2014 and 2013, rental assistance payments received under this contract were $51,569 and $54,150, respectively. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows. Basis of Accounting The financial statements of the partnership are prepared on the accrual basis of accounting, whereby income is recognized as earned and expenses are recognized as obligations are incurred, in accordance with generally accepted accounting principles. Cash and Cash Equivalents The Statement of Cash Flows considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents. These amounts are available for current operations and development and exclude amounts restricted for repayment of tenant security deposits and restricted reserves. Cash and Other Deposits The Partnership maintains its cash in financial institutions insured by the Federal Deposit Insurance Corporation (FDIC). Deposit accounts, at times, may exceed federally insured limits.Interest bearingand non-interest bearing deposits are insured by the FDIC up to $250,000 per bank. The Partnershiphas not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents. 10 CRESTVIEW HOUSING, LTD. RHS PROJECT NO. 31-015-387826946 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Tenant Receivable and Bad Debt Policy Tenant rent charges for the current month are due on the first of the month. Tenants who are evicted or move out are charged with damages or cleaning fees, if applicable. Tenant receivable consists of amounts due for rental income, security deposit or the charges for damages and cleaning fees. The Partnership does not accrue interest on the tenant receivable balances. The Partnership has not established an allowance for doubtful accounts and does not use the reserve method for recognizing bad debts. Bad debts are treated as direct write-offs in the period management determines that collection is not probable.Included in expenses are bad debts of $0 and $0 for theyears ending December 31, 2014 and 2013, respectively. Capitalization and Depreciation Land, buildings and improvements are recorded at cost. Depreciation is provided forinamounts sufficient to relate the cost of depreciable assets to operations over their estimated service lives usingthe straight-line method. Improvements are capitalized, while expenditures for maintenance and repairs are charged to expense as incurred. Upon disposal of depreciable property, the appropriate property accounts are reduced by the related costs and accumulated depreciation.The resulting gains andlosses are reflected in the statement of operations. The rental property is depreciated over estimated service lives as follows: Buildings & Improvements 27.5 years Straight-Line Furnishings & Equipment 7 years
